ORDER

Joseph M. Marbly appeals a district court order that denied his petition for leave to file his civil rights complaint in which he sought to assert claims, inter alia, under 42 U.S.C. §§ 1985(3) & 1986. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
This case involves plaintiffs latest effort to litigate claims that agents of the Internal Revenue Service (IRS) harassed him and kept him under surveillance after he filed employment discrimination complaints and lawsuits involving his employment with the IRS. See Marbly v. Dep’t of *583the Treasury, No. 01-1355, 2001 WL 1006473, 17 Fed.Appx. 390 (6th Cir. Aug. 24, 2001); Marbly v. Rubin, No. 99-1384, 2000 WL 32009 (6th Cir. Jan. 4, 2000); Marbly v. Rubin, No. 99-1071, 1999 WL 1023578 (6th Cir. Nov. 5, 1999); Marbly v. Rubin, No. 98-2039, 1999 WL 775904 (6th Cir. Sept. 24, 1999); Marbly v. Rubin, No. 98-1846, 1999 WL 645662 (6th Cir. Aug. 13, 1999). The district court enjoined plaintiff from filing any further vexatious lawsuits regarding these claims, and this court affirmed the district court’s injunctive order on appeal. Marbly v. Kay, No. 00-1530, 2000 WL 1827783 (6th Cir. Dec. 8, 2000). Here, plaintiff filed a petition for leave to file another lawsuit involving these claims, which the district court denied.
Upon consideration, we affirm the judgment for the reasons stated by the district court in its order filed February 14, 2001. Plaintiffs complaint represents yet another attempt to relitigate his claims. Further, the complaint does not set out a claim upon which relief can be granted in any event. See Ana Leon T. v. Fed. Reserve Bank, 823 F.2d 928, 930 (6th Cir.1987). Therefore, the district court properly denied plaintiffs petition.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.